            Case 5:21-cv-02343-GAM Document 7 Filed 06/17/21 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSE ENRIQUE NUNEZ, III,                     :
     Plaintiff,                              :
                                             :
       v.                                    :      CIVIL ACTION NO. 21-CV-2343
                                             :
DERRICK FISHER, et al.,                      :
    Defendants.                              :

                                       MEMORANDUM

McHUGH, J.                                                                 JUNE 17, 2021

       Jose Enrique Nunez, III, a pretrial detainee at Berks County Prison (“BCP”), has filed a

civil rights action alleging First and Fifth Amendment claims. Named as Defendants are two

BCP correctional officers, Derrick Fisher and Jeremy Schoenor, Patrick Barrett, a Judge of the

Berks County Court of Common Pleas, and Craig Snyder, a public defender. Fisher and

Schoenor are named in their individual capacities, while Judge Barrett and Snyder are named in

their official capacities. Nunez has also filed a Motion to proceed in forma pauperis. For the

following reasons, the Court will grant the Motion and the case will be dismissed in part with

prejudice and in part without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

I.     FACTUAL ALLEGATIONS

       Mr. Nunez’s allegations are not entirely clear. Other than conclusory allegations that he

has been subjected to “Berks Corruption” by the “Berks Corruption OGF,” 1 Nunez appears to

assert that he was falsely accused of assaulting Defendant Fisher, and received a fraudulent

preliminary hearing on the charges, in which Defendant Schoenor “didn’t TESTIFY during the




1
  Nunez states that “OGF” is an acronym for “Old God Father” but he does not explain the
reference. (ECF No. 2 at 5.)
            Case 5:21-cv-02343-GAM Document 7 Filed 06/17/21 Page 2 of 9




hearings. . . .” (ECF No. 2 at 5 (capitalization in original).) 2 He also alleges he has been housed

in the Restricted Housing Unit for an extended period of time but does not assert that any named

Defendant was involved in the decision to place him there. (Id.) He asserts his “maxout date is

August 19, 2021 anything after that I’m held kidnapped.” (Id.) The only relief Nunez seeks is to

be transferred to a different jail.

         A review of public records indicates that Mr. Nunez is currently detained following his

arrest on charges of aggravated assault of a correctional officer, simple assault, and harassment.

See Commonwealth v. Nunez, CP-06-CR-0001518-2020 (C.P. Berks). Those charges remain

pending after arraignment hearings were conducted on July 29, 2020 and September 22, 2020.

Id. Judge Barrett is the Common Pleas Court Judge assigned to the case and Defendant Snyder

is representing Nunez as his public defender. (Id.) The record reflects that Judge Barrett has

conducted monthly status hearing on the case. (Id.)

II.      STANDARD OF REVIEW

         Because it appears that Nunez cannot pay the filing fee, the Court grants him leave to

proceed in forma pauperis. 3 Accordingly, 28 U.S.C. § 1915(e)(2)(B)(ii) requires the Court to

dismiss the Complaint if it fails to state a claim. Whether a complaint fails to state a claim under

§ 1915(e)(2)(B)(ii) is governed by the same standard applicable to motions to dismiss under

Federal Rule of Civil Procedure 12(b)(6), see Tourscher v. McCullough, 184 F.3d 236, 240 (3d

Cir. 1999), which requires the Court to determine whether the complaint contains “sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.



2
    The Court adopts the pagination supplied by the CM/ECF docketing system.
3
 However, as Nunez is a prisoner, he will be obligated to pay the filing fee in installments in
accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).


                                                   2
          Case 5:21-cv-02343-GAM Document 7 Filed 06/17/21 Page 3 of 9




Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted). Conclusory allegations do not suffice. Id.

As Stephany is proceeding pro se, the Court construes his allegations liberally. Higgs v. Att’y

Gen., 655 F.3d 333, 339 (3d Cir. 2011).

       Moreover, a complaint may be dismissed for failing to comply with Federal Rule of Civil

Procedure 8. Garrett v. Wexford Health, 938 F.3d 69, 91 (3d Cir. 2019). To conform to Rule 8,

a pleading must contain a short and plain statement showing that the plaintiff is entitled to relief.

See Travaline v. U.S. Supreme Court, 424 F. App’x 78, 79 (3d Cir. 2011). In determining

whether a pleading meets Rule 8’s “plain” statement requirement, the Court should “ask

whether, liberally construed, a pleading ‘identifies discrete defendants and the actions taken by

these defendants’ in regard to the plaintiff’s claims.” Garrett, 938 F.3d at 93 (citation omitted).

A pleading may still satisfy the “plain” statement requirement “even if it is vague, repetitious, or

contains extraneous information” and “even if it does not include every name, date, and location

of the incidents at issue.” Id. at 93-94. The important consideration for the Court is whether, “a

pro se complaint’s language . . . presents cognizable legal claims to which a defendant can

respond on the merits.” Id. at 94.

       However, “a pleading that is so ‘vague or ambiguous’ that a defendant cannot reasonably

be expected to respond to it will not satisfy Rule 8.” Id. at 93; see also Fabian v. St. Mary’s

Med. Ctr., Civ. A. No. 16-4741, 2017 WL 3494219, at *3 (E.D. Pa. Aug. 11, 2017) (“Federal

Rule of Civil Procedure 8 requires that pleadings provide enough information to put a defendant

on sufficient notice to prepare their defense and also ensure that the Court is sufficiently

informed to determine the issue.”) (quotations omitted). Dismissals under Rule 8 are “‘reserved

for those cases in which the complaint so confused, ambiguous, vague, or otherwise




                                                  3
            Case 5:21-cv-02343-GAM Document 7 Filed 06/17/21 Page 4 of 9




unintelligible that its true substance, if any, is well disguised.’” Garrett, 938 F.3d at 94 (quoting

Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988)).

III.   DISCUSSION

       The vehicle by which federal constitutional claims may be brought in federal court is

Section 1983 of Title 42 of the United States Code, that provides in part:

       Every person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State or Territory or the District of Columbia, subjects, or causes to
       be subjected, any citizen of the United States or other person within the jurisdiction
       thereof to the deprivation of any rights, privileges, or immunities secured by the
       Constitution and laws, shall be liable to the party injured in an action at law, suit in
       equity, or other proper proceeding for redress.

42 U.S.C. § 1983. “To state a claim under § 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins, 487 U.S.

42, 48 (1988).

       A.        Claims Against Judge Barrett

       Mr. Nunez has named Judge Barrett as a Defendant and brings claims against him in his

official capacity as a Berks County Common Pleas Court judge. Suits against officials acting in

their official capacities are really suits against the employing government agency. Hafer v.

Melo, 502 U.S. 21, 25 (1991) (citing Kentucky v. Graham, 473 U.S. 159, 165 (1985)). The

Berks County Court of Common Pleas is part of Pennsylvania’s unified judicial system. See

Benn v. First Judicial Dist. of Pa., 426 F.3d 233, 241 (3d Cir. 2005). As such, the official

capacity claim against Defendant Barrett is a claim against the Commonwealth.

       The Eleventh Amendment bars suits against a state and its agencies in federal court that

seek monetary damages. See Pennhurst State Sch. And Hosp. v. Halderman, 465 U.S. 89, 99-

100 (1984); A.W. v. Jersey City Public Schs., 341 F.3d 234, 238 (3d Cir. 2003). However, state

                                                  4
          Case 5:21-cv-02343-GAM Document 7 Filed 06/17/21 Page 5 of 9




officials may be sued in their official capacities where the plaintiff seeks prospective injunctive

relief to stop an ongoing violation of federal law. See Ex parte Young, 209 U.S. 123 (1908); Pa.

Fed’n of Sportsmen’s Clubs, Inc. v. Hess, 297 F.3d 310, 323 (3d Cir. 2002). Courts reason that

injunctions against state officials actively violating federal laws are “‘necessary to vindicate the

federal interest in assuring the supremacy of that law,’” despite the Constitution’s prohibition

against suits against the state. Koslow v. Pennsylvania, 302 F.3d 161, 178 (3d Cir. 2002)

(quoting Green v. Mansour, 474 U.S. 64, 68 (1985)). In Koslow, the Third Circuit held that

because “the Eleventh Amendment has not been interpreted to bar a plaintiff’s ability to seek

prospective relief against state officials for violations of federal law,” a plaintiff may sue a state

official for ongoing violations of the Americans with Disabilities Act. Id. at 178.

        To avoid the bar of the Eleventh Amendment, however, “[t]he relief sought must be

prospective, declaratory, or injunctive relief governing an officer’s future conduct and cannot be

retrospective, such as money damages.” MCI Telecomm. Corp. v. Bell Atl. Pa., 271 F.3d 491,

506 (3d Cir. 2001) (citing Pennhurst State Sch. & Hosp., 465 U.S. at 102. “In determining

whether the doctrine of Ex parte Young avoids an Eleventh Amendment bar to suit, a court need

only conduct a straightforward inquiry into whether [the] complaint alleges an ongoing violation

of federal law and seeks relief properly characterized as prospective.” Verizon Md., Inc. v. Pub.

Serv. Comm’n, 535 U.S. 635, 645 (2002) (alteration in original) (citation omitted). Nunez’s

requested relief, to be transferred to a different jail, is not a request for prospective injunctive

relief for a continuing violation of federal law. He fails to allege any continuing violation or

state how a transfer will prevent any such violation. Moreover, the requested relief is not

prospective since it bears no connection with the allegedly fraudulent preliminary hearings

Nunez contends Judge Barrett conducted in the past.



                                                   5
          Case 5:21-cv-02343-GAM Document 7 Filed 06/17/21 Page 6 of 9




       To the extent that Mr. Nunez’s claim for injunctive relief against Judge Barrett can be

liberally construed to allege a claim against the Defendant in his personal capacity, that claim

would also fail. The only allegations arguably involving Judge Barrett is Nunez’s claim that he

conducted a fraudulent preliminary hearing on the charges pending against Nunez because

Defendant Schoenor was not called to testify. That claim is not plausible.

       Except in very limited circumstances, judges are immune from personal-capacity suits for

injunctive relief. In 1996, Congress amended 42 U.S.C. § 1983 to provide that “injunctive relief

shall not be granted” in an action brought against a judicial official for an act or omission taken

in such officer’s judicial capacity . . . unless a declaratory decree was violated or declaratory

relief was unavailable.” See Azubuko v. Royal, 443 F.3d 302, 304 (3d Cir. 2006) (citing 42

U.S.C. § 1983); see also 42 U.S.C. § 1983 (abrogating in part Pulliam v. Allen, 466 U.S. 522,

541-42 (1984) (which held that judicial immunity is not a bar to prospective injunctive relief

against a judge acting in his or her judicial capacity)); Brandon E. ex rel. Listenbee v. Reynolds,

201 F.3d 194, 197-98 (3d Cir. 2000) (observing that the 1996 amendment “implicitly recognizes

that declaratory relief is available in some circumstances, and then limits the availability of

injunctive relief to circumstances in which declaratory relief is unavailable or inadequate”). The

1996 amendment was not intended to alter the availability of declaratory relief against judicial

officers. See Brandon E., 201 F.3d at 198.

       As the Third Circuit recognized in Brandon E., claims like the one Nunez seeks to pursue

against Judge Barrett are improper where the judge acted as an adjudicator rather than an

enforcer or administrator of a statute. Id., 201 F.3d at 199. Nunez’s claim for injunctive relief is

barred by judicial immunity and must be denied because the claim is based on the Defendant’s

adjudicative role in Nunez’s criminal case. Moreover, there is no allegation that Judge Barrett



                                                  6
            Case 5:21-cv-02343-GAM Document 7 Filed 06/17/21 Page 7 of 9




violated a declaratory decree or that declaratory relief is not unavailable. Accordingly, the claim

against Judge Barrett will be dismissed with prejudice.

       B.      Claims Against Defendant Snyder

       Other than list Defendant Snyder in the caption of the Complaint, Nunez makes no

allegations concerning how Snyder violated his civil rights. It appears that Nunez has named

Snyder as a Defendant, sued in his official capacity, based on his role as Nunez’s public defender

in the “fraudulent” hearing. So construed, the claim is not plausible.

       The public docket indicates that Snyder is Nunez’s public defender. Public defenders are

not state actors “when performing a lawyer’s traditional functions as counsel to a defendant in a

criminal proceeding.” Polk Cty. v. Dodson, 454 U.S. 312, 325 (1981) (footnote omitted). Their

employing entities, i.e., public defender’s offices, have been treated similarly in this context. See

Dorn v. Aguilar, 645 F. App’x 114, 115 (3d Cir. 2016) (per curiam) (“As explained by the

District Court, Dorn did not state a claim for relief against his public defender and the public

defender’s office because neither is a state actor for purposes of § 1983.”); see also Gannaway v.

PrimeCare Med., Inc, 652 F. App’x 91, 95 (3d Cir. 2016) (per curiam) (“We also conclude that

the District Court properly granted summary judgment to the defendants on Gannaway’s claims

against the Berks County Public Defender’s Office and the appointed lawyers who represented

him in criminal proceedings” (citing Polk Cty.)). To the extent the claim can be liberally

construed to allege a personal capacity claim against Snyder, that claim also is not plausible

since, as just stated, a public defender does not act under color of state law when performing a

lawyer’s traditional functions as counsel to a defendant in a criminal proceeding. Polk Cty., 454

U.S. at 325. “Attorneys performing their traditional functions will not be considered state actors

solely on the basis of their position as officers of the court.” Angelico v. Lehigh Valley Hosp.,



                                                 7
            Case 5:21-cv-02343-GAM Document 7 Filed 06/17/21 Page 8 of 9




Inc., 184 F.3d 268, 277 (3d Cir. 1999). Because Snyder is not a state actor, the § 1983 claim

against him is dismissed with prejudice.

       C.      Claims Against Defendants Fisher and Schoenor

       Defendants Fisher and Schoenor are named in their individual capacities. Although it is

not entirely clear, Mr. Nunez appears to assert in a conclusory fashion that Fisher falsely accused

him of assault and Schoenor violated his rights by not testifying at Nunez’s preliminary hearings.

As noted, conclusory allegations are not sufficient to assert plausible civil rights claims. Iqbal,

556 U.S. at 678. Moreover, because Nunez offers no other allegations to explain how these

individuals acted to violate his civil rights, the claims fail to satisfy Rule 8. Specifically, Nunez

has not provided a short and plain statement showing that he is entitled to the injunctive relief he

seeks, namely a transfer to a different institution. He also fails to allege that either Fisher or

Schoenor can provide that relief or that the requested relief in any way relates to his claims.

Finally, it is well-settled that prisoners have no inherent constitutional right to placement in any

particular prison, to any particular security classification, or to any particular housing

assignment. See Wilkinson v. Austin, 545 U.S. 209, 221-22 (2005) (holding that the Constitution

does not give rise to liberty interest in avoiding transfers to more adverse conditions of

confinement); Lane v. Tavares, Civ. A. No. 14-991, 2016 WL 7165750, at *16 (M.D. Pa. July

12, 2016) (same). Accordingly, even if Nunez had alleged a claim that satisfied Rule 8, he

would not be entitled to the specific relief he seeks, namely a transfer to a different jail.

       However, because the Court cannot say at this time that Nunez can never state plausible

claims against Fisher or Schoenor for any other form of relief, the claims against them will be

dismissed without prejudice and Nunez will be granted an opportunity to amend his claims if he

can cure the defects the Court has identified and allege plausible claims against Fisher and



                                                   8
          Case 5:21-cv-02343-GAM Document 7 Filed 06/17/21 Page 9 of 9




Schoenor. An appropriate Order follows dismissing the claims against Defendants Barrett and

Snyder with prejudice, dismissing the claims against Defendants Fisher and Schoenor without

prejudice, and providing further instructions on filing an amended complaint.

                                            BY THE COURT:


                                                  /s/ Gerald Austin McHugh
                                            _________________________________________
                                            GERALD A. McHUGH, J.




                                               9
